Citation Nr: 0836043	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, relevant to the instant appeal, denied service 
connection for bilateral hearing loss.  The RO issued a 
notice of the decision in June 2005, and the veteran timely 
filed a Notice of Disagreement (NOD) in December 2005.  
Subsequently, in April 2006 the RO provided a Statement of 
the Case (SOC), and thereafter, in May 2006, the veteran 
timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2007 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.
 
The veteran submitted additional evidence to support his 
claim in July 2007, along with signed waivers of RO 
consideration of this evidence in the first instance.  The 
Board therefore accepts these documents as valid waivers of 
RO consideration.  38 C.F.R. § 20.1304(c).
  
  
FINDINGS OF FACT

The veteran currently has bilateral hearing loss; he has 
credibly testified, and a fellow service member has 
corroborated, that he sustained loud noise exposure during 
his period of active service, and the probative medical 
evidence of record establishes a causal link between his 
current bilateral hearing impairment and his active service.






CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.   
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
bilateral hearing loss is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  


II. Law & Regulations

a. Service Connection 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not 
suffice.  Caluza, supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

b. Hearing Disability
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's July 1966 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of all 
systems, as does his September 1968 Report of Medical 
Examination for Separation.  His service records disclosed 
that he served in Vietnam and worked as a field wireman and 
radio mechanic.  

Since February 2005 the veteran has been service connected 
for post-traumatic stress disorder (PTSD) and tinnitus based 
on his in-service exposure to combat stressors, loud 
artillery fire and mortar attacks.  

In May 2005 the veteran underwent a VA audiological 
examination; the audiologist reviewed the veteran's claims 
file.  At this time the veteran reported that he had in-
service loud noise exposure from weapons fire.  The veteran 
also conveyed that post-service, he had not been subjected to 
any recreational or professional loud noise exposure, and he 
noted that he underwent stapes surgery bilaterally in the 
1980s.  

After performing appropriate audiological testing, which, in 
relevant part, revealed speech recognition (Maryland CNC) 
scores of 72 percent for the right ear and 45 percent for the 
left ear, the audiologist diagnosed the veteran with 
bilateral sensorineural hearing loss, moderately severe to 
severe in the right ear and moderately severe to profound in 
the left ear.  The clinician opined that "[b]ecause the 
veteran had normal hearing sensitivity bilaterally at 
separation, it is not likely that his present hearing loss is 
service connected."  He indicated that he based this 
conclusion on his clinical experience and expertise as a 
state-licensed audiologist, and further stated that 
"[a]dditional noise exposure since military separation may 
be a contributing factor in the veteran's hearing loss. . . 
."            

The veteran's private physician, Dr. T.S.N., who had treated 
the veteran for hearing loss since 1986, offered two letters 
in support of the veteran's claim in June 2007.  He noted 
that he had reviewed the veteran's service medical records 
and medical history, and stated that the veteran had hearing 
loss, mixed type, manifested by a combination of otosclerosis 
involving the low and mid frequencies in addition to severe 
to profound sensorineural hearing loss in the high 
frequencies.  As for the otosclerotic hearing impairment, Dr. 
T.S.N. noted that "[t]his responded to surgical treatment 
(stapedectomies)," but the surgery "did not improve the 
high frequencies."  Instead, Dr. T.S.N. conveyed that the 
veteran's high frequency hearing loss was sensorineural in 
nature, unrelated to the veteran's otosclerosis, and was 
"more likely than not related to noise exposure," which the 
veteran incurred during his years of military service.       

In a July 2007 private audiological report by C.A.F., a 
board-certified audiologist, he stated that the veteran had 
severe to profound hearing loss bilaterally based on an 
audiogram performed the month before.  He indicated that he 
reviewed the veteran's service records, and offered his 
opinion that "[f]rom your history of being exposed to the 
noise of artillery, rockets, mortars and explosions while 
service in the military during the mid to late 1960s, it is 
quite likely that this was the beginning of your hearing loss 
. . . ."  C.A.F. also observed that since the veteran's 
discharge from service he had "not been exposed to any 
significant amount of noise while working in a grocery 
store," and that "the majority of your hearing loss is 
sensorineural and is consistent with noise induced hearing 
loss."     

Also in July 2007, the veteran's fellow service member, 
C.R.M., who had served with the veteran in Vietnam, submitted 
a statement to support the veteran's claim.  In this 
statement, C.R.M. noted that their camp sustained loud mortar 
and rocket attacks as well as artillery fire, which de 
described as "deafening."  

At his July 2007 Travel Board hearing the veteran testified 
that he sustained loud noise exposure, to include artillery 
fire, during his active service in Vietnam.  Hearing 
Transcript at 2-3, 5.  After his service discharge, he worked 
at a grocery store for about 26 years, and the veteran 
conveyed that he did not undergo any loud noise exposure in 
that professional capacity.  Hearing Transcript at 4.  The 
veteran conveyed similar information in his December 2005 NOD 
and May 2006 substantive appeal.     

b. Discussion
The Board determines that the evidence weighs in favor of the 
veteran's claim.  As reflected in the medical evidence 
record, including the May 2005 VA audiological examination 
report, the veteran currently has a bilateral sensorineural 
hearing loss "disability" as contemplated by 38 C.F.R. § 
3.385.  In addition, the veteran has consistently and 
credibly stated that he experienced in-service loud noise 
exposure in the form of arms fire and mortar attacks, and his 
comrade during his period of active service in Vietnam, 
C.R.M., has corroborated this account.  The veteran also has 
credibly stated that he has experienced no loud noise 
exposure since his service discharge, all of which evidence 
weighs in favor of the claim.  

While the Board notes that the May 2005 VA audiological 
examiner opined that the veteran's current bilateral hearing 
loss likely was not related to his active service, citing to 
the veteran's hearing within normal range upon service 
discharge, at least two other medical professionals (C.A.F., 
an audiologist, and Dr. T.S.N., a physician) have determined 
that the veteran's hearing loss at least as likely as not is 
in fact causally related to his in-service loud noise 
exposure.  Moreover, the May 2005 VA examiner speculated that 
post-service loud noise exposure accounted for the veteran's 
bilateral hearing loss.  This conclusion, however, is 
unsupported by the evidence of record, and it contradicts the 
veteran's credible account that he in fact has had no 
significant loud noise exposure post-service, either 
recreationally or in his professional capacity.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (recognizing the propriety 
of discounting a medical opinion that is speculative in 
nature).  The Board therefore affords more probative weight 
to the favorable opinions of C.A.F. and Dr. T.S.N.  See 
Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that 
"[i]t is the responsibility of the B[oard] . . . to assess 
the credibility and weight to be given to evidence"); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").  Thus, 
as the favorable evidence in this appeal outweighs the 
unfavorable evidence, the claim is granted.   

The Board parenthetically notes that the veteran, in a March 
2008 statement, has indicated that his bilateral hearing loss 
has worsened since his last audiological examination, and has 
requested that VA provide him with a fresh audiological 
examination.  Upon effectuating the instant favorable 
decision, the RO should consider affording the veteran such 
an examination to accurately assess the current nature and 
severity of his now service connected bilateral hearing loss.  



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


